42 F.3d 1401NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
In re Kenneth OWEN;  Margaret Owen, Debtors.UNITED STATES of America;  Department of Treasury, InternalRevenue Service, Plaintiff-Appellant-Cross-Appellee,v.Kenneth OWEN and Margaret Owen, Defendant-Appellee-Cross-Appellant.
Nos. 93-15907, 93-15920.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 14, 1994.Decided Dec. 6, 1994.

1
Before:  ALARCON and HALL, Circuit Judges, and KING,* District Judge.


2
MEMORANDUM**


3
For the reasons set forth in the Bankruptcy Appellate Panel's unpublished opinion, we AFFIRM.



*
 Honorable Samuel P. King, Senior United States District Judge for the District of Hawaii, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3